Citation Nr: 1543429	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the lumbar spine.

2.  Entitlement to service connection for a disorder of the lumbar spine.

3.  Entitlement to service connection for a disorder of the left foot. 

4.  Entitlement to service connection for a disorder of the right ankle.

5.  Entitlement to service connection for joint pain, to include the bilateral shoulders, as the result of an undiagnosed illness.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a January 2012 rating decision by the RO in Atlanta, Georgia.  The Veteran was afforded a Board hearing, held by the undersigned, in May 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Board also notes that, in the December 2010 Statement of the Case (SOC), the RO characterized the Veteran's right ankle and left foot claims as those which required new and material evidence to reopen.  While the Veteran's claim for entitlement to service connection for residuals of a back injury was previously denied, the right ankle and left foot issues were before the RO for the first time.  As such, a discussion of new and material evidence is not applicable for these issues.

The issues of entitlement to service connection for sleep apnea, joint pain, to include a bilateral shoulder disorder, a disorder of the left foot, and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in February 2001, the AOJ denied the Veteran's claim for entitlement to service connection for a lumbar spine disorder.  The Veteran did not file a timely appeal or submit new and material evidence within a year following this rating decision.

2.  Evidence received since the February 2001 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a lumbar spine disorder.

3.  A right ankle disorder had its onset in or is otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The unappealed February 2001 rating decision that denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000). 

2.  Evidence received since the February 2001 rating decision is new and material; the claim for entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A right ankle disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In this case, the Veteran asserts that he injured his lumbar spine while performing sit-ups in approximately 1995.  He testified that he felt a sharp pain in his back, and that he fell straight to the ground.  He indicated that he reported to sick call, and that he was assigned a temporary profile.  See Transcript, pp. 3, 4.

In a rating decision dated in February 2001, the AOJ denied the Veteran's claim of entitlement to service connection for a lumbar disorder, concluding that, although evidence of in-service treatment for residuals of a back injury was of record, a current diagnosis for a chronic lumbar disorder was not.  The Veteran did not file a timely appeal for this issue, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

Since February 2001, new evidence has been added to the claims file.  The new evidence consists of additional VA treatment records, VA examination reports, private medical records, statements from the Veteran and his spouse, and the May 2015 Board hearing transcript.  

Following a review of the record, the most pertinent new evidence consists of multiple treatment reports which demonstrate a chronic lumbar disorder.  Specifically, the Veteran has been diagnosed with, and treated for, mild arthritis of the lumbar spine.  A VA treatment report from September 2008 notes marginal endplate spurring within the lower lumbosacral spine, and mild disc space narrowing consistent with mild degenerative disc disease.

Regardless of the lack of a probative etiological medical opinion with regard to a low back disorder, evidence now of record clearly identifies a current diagnosis.  As such, new and material evidence has been received sufficient to reopen the Veteran's claim.  The issue of entitlement to service connection for this issue is addressed in the REMAND portion of this decision.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would result in harmless error.

Service Connection

In this case, the Veteran asserts that an in-service right ankle injury led to his current diagnosis of degenerative changes to the right tibiotalar joint space (see VA treatment report, March 13, 2008).

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, and as noted above, the Veteran has been diagnosed with degenerative changes of the right ankle during the pendency of the appeal.  As such, the first element of Hickson, a current diagnosis, has been satisfied for this issue.  

Turning to the Veteran's periods of active duty, a review of the record demonstrates treatment for right ankle pain on several occasions.  In April 1984, it was noted that the Veteran injured his right ankle "playing ball."  The ankle was swollen and very painful to stop on.  An x-ray demonstrated a minor injury to the lateral malleolus, and the Veteran was diagnosed with an ankle strain.  May 1984, a small, recent, cortical chip fracture at the tip of the lateral malleolus, associated with soft tissue swelling, was noted.  The ankle joint was maintained.  

A review of the post-service medical evidence of record shows that the Veteran has consistently complained of right ankle pain over the appellate period.  While a May 2006 VA/QTC examination addressed the Veteran's complaints of right foot pain, the right ankle was not discussed at that time.  As noted, a March 2008 VA treatment report diagnosed degenerative arthritis of the ankle joint.  

Most recently, a May 2015 private opinion, which diagnosed chronic right ankle pain following an objective examination, indicated that the Veteran's disorder was most likely a condition that is directly related to in-service injury. 

With regard to the Veteran's statements during the course of his appeal in which he attributed the onset of right ankle pain to an injury which occurred during his period of active service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of right ankle pain, as it is simple to identify.  Further, it appears that his etiological conclusions have been supported by a medical professional.

The Board acknowledges that the supporting medical evidence establishing a nexus between the Veteran's complaints of continuous right ankle symptoms and his current diagnosis lacks a clear rationale.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, the opinion is supportive of a relationship between a current right ankle disorder and service and as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  

Accordingly, the Board finds that, in this case, the Veteran's consistent complaints and symptoms since service in conjunction with a less-than-probative, yet non-equivocal medical opinion, are sufficient to establish service connection for degenerative joint disease of the right ankle.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would result in harmless error. 


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder; the claim is reopened.

Entitlement to service connection for a disorder of the right ankle, to include degenerative joint disease of the right ankle, is granted.


REMAND

In this case, the Veteran testified that disorders of the left foot and low back, joint pain, and sleep apnea were either caused by or incurred during his active military service.  While the Board regrets any additional delay, the issues of entitlement to service connection for sleep apnea, ands disorders of the left foot, lumbar spine, and bilateral shoulders must be remanded for further development.

The Board notes that a July 2000 VA examination did not result in a diagnosis for low back disorder, however, as noted above, the record now contains a diagnosis for arthritis of the lumbar spine.  Moreover, the record also contains diagnoses for sleep apnea and plantar fibroma of the left foot.  The record is also replete with complaints of joint pain, to include the bilateral shoulders.

While positive etiological opinions are of record with regard to the Veteran's low back, left foot (see VA treatment report, October 31, 2005), and sleep apnea, the Board notes that each of these opinions are equivocal in nature.  In September 2011, a current diagnosis of sleep apnea was confirmed, and that a review of old records indicated that the Veteran had some sleep disturbance during his service in the military.  As such, it was possible that apnea may have been present at that time [emphasis added].  There was no rationale to support this opinion, and it is unclear as to which records the provider referenced.  While the Veteran's spouse testified in May 2015 that she observed apnea symptoms while he was still in the military (see Transcript, p. 24), such was not addressed by any examiner of record.

In September 2011, the Veteran's private provider indicated that it was very difficult to ascertain whether the Veteran's back and shoulder problems were directly-related to active service, but noted that the Veteran indicated that discomfort in these areas began following in-service injuries.

A private opinion of May 2015 addressed the Veteran's back and shoulder (joint pain) claims.  The provider indicated that the initial lower back injury may have occurred during his military service, and that his left shoulder pain may have been the result of an in-service injury, though residual discomfort was most likely due to underlying degenerative change of the AC joint causing impingement upon the rotator cuff [emphasis added].

The U.S. Court of Appeals for Veterans Claims (Court) has held that that use of equivocal language such as "possible," or "possibility" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.).

As to the Veteran's complaints of joint pain, particularly in the bilateral shoulders,  pertinent laws and regulations make special provisions for a Persian Gulf Veteran who exhibits objective indications of an undiagnosed illness or certain medically-unexplained chronic multi-symptom illnesses, including fibromyalgia and gastrointestinal signs or symptoms.  See 38 U.S.C.A. § 1117, 1118 (West 2014); 
38 C.F.R. §§ 3.317 (2014).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, as this Veteran has demonstrated.  38 C.F.R. 
§ 3.317(d).

The Board also notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disorder which may be associated with active service (or causally-linked to an already-service-connected disability); and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  While the May 2015 private medical statement links the Veteran's lumbar and left foot disorders to service, such opinions are entirely equivocal and lack any rationale in support of these conclusions.  Further, the private opinion of September 2011, which found that "there is a possibility that his obstructive sleep apnea may have been present while he was active duty military," also failed to provide any rational in support of its conclusion, and is entirely speculative in nature.    

As such, the Veteran shall be afforded additional VA examinations so as to properly assess all current, claimed diagnoses, and to provide opinions as to whether any current diagnosis is related to his period of active service.  Importantly, the opinion as to a left foot disorder should not be prefaced by the Veteran's report of a preexisting condition, as such was not indicated on his May 1980 enlistment examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule a VA examination in the appropriate specialty to assess the nature and etiology of his currently-diagnosed sleep apnea.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner should specifically review, note, and discuss the Veteran's prior diagnoses of apnea, and the lay testimony and statements of the Veteran and his spouse with regard to this claimed disorder.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not that sleep apnea is etiologically-related to the Veteran's period of active duty service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The AOJ shall schedule a VA examination or examinations in the appropriate specialty to assess the nature and etiology of any currently-diagnosed disorder(s) of the lumbar spine, left foot, and bilateral shoulder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner should specifically review, note, and discuss the Veteran's prior diagnoses, and the lay testimony and statements of record with regard to each claimed disorder.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

1. Whether it is at least as likely as not that any current lumbar spine disorder is etiologically-related to the Veteran's period of active duty service.

2. Whether it is at least as likely as not that any current left foot disorder is etiologically-related to the Veteran's period of active duty service.

3. Whether it is at least as likely as not that any current shoulder disorder is etiologically-related to the Veteran's period of active duty service, to include as due to an overall joint pain condition caused by Gulf War Syndrome.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinions, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion for any issue without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


